           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

vs.                                             Case No. 3:18cr102/MCR

RUSTY ZAKEE MOORER,

          Defendant.
______________________________/

                  DEFENDANT’S MOTION TO CONTINUE
                  SENTENCING HEARING (UNOPPOSED)

      COMES NOW the Defendant, RUSTY ZAKEE MOORER, by and through

his undersigned attorney, and moves to continue his sentencing hearing for the

following reasons:

      1.     Mr. Moorer was charged by complaint on October 1, 2018, and indicted

on October 16, 2018, and charged with conspiracy to possess with intent to distribute

28 grams or more of a substance containing crack cocaine (count one) and possession

with intent to distribute crack cocaine (count two, substantive) in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C), (b)(1)(D), and 841(b)(1)(B)(iii). [Docket Nos. 1 and 12].

      2.     Mr. Moorer pled guilty to the indictment on November 30, 2019 and is

incarcerated at the Santa Rosa County Jail. [Docket Nos. 19, 24-31].

      3.     The sentencing hearing is presently scheduled for Thursday, February

14, 2019, at 10:00 a.m. [Docket No. 32].
      4.     The Draft Pre-sentence Report (“PSR”) was filed on January 10, 2019,

and counsel has reviewed it with Mr. Moorer. Counsel has, too, reviewed the PSR in

relation to the First Step Act (FSA), passed on December 21, 2018, and discussed

same with Mr. Moorer.

      5.     Several important matters, however, remain outstanding that the parties

would prefer to resolve prior to Mr. Moorer’s sentencing. First, the parties appear to

agree that the FSA will lower Mr. Moorer’s mandatory minimum from 10 years to 5

years. However, the Government indicated that it would like additional time to

confirm the proper application of the FSA to Mr. Moorer; and Mr. Moorer has no

objection to that request. Separately, the parties are awaiting the Government’s

receipt of lab reports that will confirm the substances and drug weights in this case,

and the Government anticipates that it will receive the completed lab reports very

soon. Further, the Government has indicated that it has not yet reached a final

decision on whether it will move forward at Mr. Moorer’s sentencing to forfeit his

residence, as that determination is presently being made, to include whether the

forfeiture of Mr. Moorer’s residence is administratively feasible based on the home’s

value and the existence of unpaid taxes and/or liens that may exist on the home.

      6.     Due to the pendency of these matters, counsel has not yet filed a




                                           2
response to the Draft PSR and would like to meet with Mr. Moorer again before

doing so. Moreover, counsel and the Government both would prefer to have these

issues resolved prior to his sentencing.

      7.     For these reasons, Mr. Moorer, through counsel, seeks to continue the

sentencing hearing thirty (30) days to allow these matters to be resolved prior to his

sentencing hearing in this case.

      8.     Counsel has conferred with Assistant U.S. Attorney Ryan Love and he

has no objection to this Motion.

      WHEREFORE, the Defendant moves to continue the sentencing hearing for

30 days.

      RESPECTFULLY SUBMITTED this 28th day of January 2019.



                                           /s/ Randall S. Lockhart
                                           RANDALL S. LOCKHART
                                           Michigan Bar No. P58597
                                           Attorney for Defendant
                                           3 W. Garden Street, Suite 200
                                           Pensacola, FL 32502
                                           Randall_Lockhart@fd.org
                                           (850) 432-1418




                                             3
